— Appeal from an award of compensation made to claimant by the Workmen’s Compensation Board for disability. Claimant was employed as a tile setter and to assist in the placing of monuments. The board has found that on March 24, 1948, while helping to set a heavy monument on its base, he slipped and sustained injuries in the nature of a herniated disc. There is no substantial evidence in the record to sustain a finding that claimant had an accident on that date, and in view of the confused, contradictory and inconsistent testimony otherwise in the record the matter should be remitted for more definite proof. Award reversed, with costs to appellants against the Workmen’s Compensation Board and the matter remitted to the board for such action as it or any party to the claim may be advised. Foster, P. J., Bergan, Coon and Imrie, JJ., concur.